19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  JOHNNIE HARRIS, Petitioner.
No. 93-8071.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 28, 1994.

On Petition for Writ of Mandamus.
Johnnie Harris, Petitioner Pro Se.
PETITION DENIED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Johnnie Harris has filed a petition for a writ of mandamus seeking to compel the district court to file his Fed.R.Crim.P. 33 motion.  The district court refused to file the motion because Harris has a direct appeal pending.  Harris can refile his Rule 33 motion if his case is remanded on appeal.  See Fed.R.Crim.P. 33.  If his conviction is affirmed, he can file a petition pursuant to 28 U.S.C. Sec. 2255 (1988) raising the claims.  Thus, mandamus is not his only remedy.   In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987).  Therefore, although we grant leave to proceed in forma pauperis on appeal, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.